

114 S2439 IS: Ensuring Integrity in the IRS Workforce Act of 2016
U.S. Senate
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2439IN THE SENATE OF THE UNITED STATESJanuary 12, 2016Mr. Burr (for himself, Mr. Isakson, Mr. Enzi, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to prohibit the Commissioner of the Internal Revenue
			 Service from rehiring any employee of the Internal Revenue Service who was
			 involuntarily separated from service for misconduct.
	
 1.Short titleThis Act may be cited as the Ensuring Integrity in the IRS Workforce Act of 2016. 2.Prohibition on rehiring any employee of the Internal Revenue Service who was involuntarily separated from service for misconduct (a)In generalSection 7804 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)Prohibition on rehiring employees involuntarily separatedThe Commissioner may not employ any individual previously employed by the Commissioner who was removed for misconduct under this subchapter or chapter 43 or chapter 75 of title 5, United States Code, or whose employment was terminated under section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any employee removed from employment before, on, or after the date of the enactment of this Act.